Exhibit A
Case Information




18CV336773                               Superior Court of Santa Clara -   10/25/2018
                                         Civil

Other Petition (Not Spec)                Active
Unlimited (43)




Party


                                           
Roley, Andrew               Attorney
                            Olivier, Monique
                            Retained


                            415-433-0333



                            Attorney
                            Peterson, Rebecca Anne
                            Retained


                            6129168632



                            Lead Attorney
                            Schreiber, Christian
                            Retained
                          4153815599




                                             
Superior Court of California   Lead Attorney
                               Superior Court of CA,
                               County of Santa Clara
                               Retained




Google LLC




Events and Hearings


                                              




     Complaint


                                       




     COMPLEX


                                       
                               




  1st CMC set for 2/8/19 at 10am in D1; assigned to Hon. Brian C. Walsh


                                          




  Order Deeming Case Complex and Staying Discovery and Responsive Pleading Deadline
  signed/BCW


                     




  Notice of Errata


                                                  



  Proof of Service of Summons/Complaint


                                           



Walsh, Brian C


10:00 AM


(1st CMC) Proposed Class Action * Discovery and responsive pleading deadline stayed, as of 10/29/18,
when the case was deemed complex.
Documents
